DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 have been amended. Claims 1-9 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: The claims 1-6 are system claims. Claims 7-9 are server claims. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. § 101. 
Step2A:
Prong1: Examiner points to claim 1 as being most inductive of the abstract idea embodied by the applicant’s claims. Claim 1 includes a system for selecting stored user information for a user that has entered a facility, acquiring biometric data from a user at a verification device, and comparing the received biometric data to the stored user information. These limitations fall within a method of organizing human activity, such as commercial interactions (including marketing or sales activities or behaviors). These limitations merely describe comparing user data to verify a user’s identity at a facility, which is clearly a marketing activity in its purest form. Claim 1-9 are recited as such a high level that the claimed steps amount to no more than a  method of organizing human activity, such as a commercial interaction because the user’s identity is verified for the purposes of completing a transaction.
Prong 2: The only additional elements in independent claim 1 is a computer server, which is also recited in independent claims 2, 3, 7, 8, and 9.  The server is recited at a high-level of generality (i.e. as generic processor (processing circuity) performing a generic computer function of storing data, processing data, and communicating data for verifying a user) such that it amounts no more adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). 
Dependent claims 4, 5, and 6 further include communicating the biometric data acquired from the user, and retrieving and communicating historical user data stored by the server. Thus, the claims merely add insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of comparing the biometric data received by the device communication unit with the biometric data acquired by the verification data input unit, amount to no more than “applying” the comparison of data. The reduction in compared data based on users that are at, or in the vicinity of, a facility does not improve the functioning of a computer, or provide an improvement to any other technology or technical field - see MPEP 2106.05(a).
Further, the courts have consistently recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis.
See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). Examiner asserts that performing “biometric verification by comparing the biometric data received by the device communication unit with the biometric data acquired by the verification data input unit” is not a particular tool, thus it offers no more than performing a comparison based on the acquired data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Davis US Patent Application Publication 2017/0323299 A1 (hereinafter Davis) in view of Hoffman et al. US Patent Application Publication 2005/0289058 A1 (hereinafter Hoffman).

With respect to claim 1, Davis teaches a verification system for performing biometric verification with a verification device in a usage facility (Para. 0007), said verification system comprising a server and a verification device (Para. 0030, FIG. 1, the payment system 100 allows the merchant client device 104b associated with the merchant to communicate with server device(s) 106 via a network 108.), 
the server comprising:
a storage that stores user information in which biometric data for identifying individuals has been preset in association with each user (Para. 0024, Para. 0129-0130, the user profile database 536 can also communicate with the communication manager 530 to send images of users to the merchant client device in connection with determining the identity of a user.);
a first processor configured  to select a user located in the usage facility from among the plurality of users included in the user information, when a user terminal in the possession of a user who has entered the usage facility is connected with a communication network so as to allow the exchange of information (Para. 0043-0044, the server device(s) 106 can compare the obtained user device location data to the location of the merchant to determine that one or more users are at or near the location of the merchant. Alternatively, the server device can use device connection information from a plurality of wireless device (a communication network) to determine that one or more users are at, or near, the location of the merchant. Identifying registered users at or near the location of the merchant narrows the number of candidates from which the server device(s) 106 can identify the user.); and
a transmitter that acquires biometric data associated with the selected user from the user information and transmits this data via the communication network from the server to the verification device in the usage facility where the biometric verification is to be performed on the verification device (Para. 0033, in an embodiment the merchant client device 104b is able to process the captured images of users at an in-store checkout location for identifying users without sending image data to the server device(s) 106. Para. 0047, after identifying the users located at the merchant's location using location data from corresponding user devices (or within a defined geographic area surrounding the merchant location), the server device(s) 106 access user accounts of the identified users via the social networking system to obtain one or more images (acquires biometric data) of the identified users. Paras. 0049 and 0052, the server device(s) 106 can select one or more users located at the merchant's location and send 212 images of the selected users to the merchant client device (transmits this data via the communication network) to allow the merchant to verify the identity of the user on the merchant client device.), and
the verification device comprising:
a receiver that receives biometric data associated with the user selected by the first processor from the server via the communication network (Para. 0049, the server device(s) 106 can select one or more users located at the merchant's location and send images of the selected users to the merchant client device 104b to allow the merchant to verify the identity of the user); and
a sensor that acquires biometric data about the user located in the usage facility (Para. 0039, the merchant client device 104b can include an image capture device that is part of, or in communication with, the merchant client device 104b. Para. 0107, the merchant client device 104b also includes one or more image capture devices 508.).

Davis does not explicitly teach a second processor configured to perform biometric verification by comparing the biometric data received by the receiver with the biometric data acquired by the sensor, wherein, if the biometric verification is performed successfully, the verification device displays user preference over a product based on the user information to the user.
However, Hoffman teaches a second processor configured to perform biometric verification by comparing the biometric data received by the receiver with the biometric data acquired by the sensor (Para. 0097, Biometric input is gathered using a biometric sensor. Para. 0228, the Identicator compares a user's bid biometric sample with previously stored biometric samples from registered users. Para. 0233, local Identicator servers store subsets of the entire set of biometric samples and digital certificates registered for use for comparing the biometric sample data.) , wherein, if the biometric verification is performed successfully, the verification device displays user preference over a product based on the user information to the user. (Para. 0185, upon the Identicator's successful identification of the user from their bid biometric, other embodiments of Execution Commands 52 governing electronic transmission access include permitting the user to access their health insurance account and validate their benefits to a health-care provider prior to being admitted to a hospital, to access their pre-paid entertainment account, to access their video club account and validate to a merchant their eligibility to rent videos under their pre-paid membership.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Davis to include  a second processor configured to perform biometric verification by comparing the biometric data received by the receiver with the biometric data acquired by the sensor, wherein, if the biometric verification is performed successfully, the verification device displays user preference over a product based on the user information to the user, as taught by Hoffman, in order for the transaction database to provide storage for a transaction history for users and merchants (Davis, para. 0141).
With respect to claim 4, the combination of Davis and Hoffman teaches all of the limitations of claim 1 above; Davis further teaches wherein the transmitter transmits the biometric data acquired from the user information before biometric verification is performed by the verification device. (Para. 0048, after identifying the users located at the merchant's location using location data from corresponding user devices the server device(s) 106 access user accounts of the identified users via the social networking system to obtain one or more images of the identified users. The server device(s) 106 can select one or more users located at the merchant's location and send images of the selected users to the merchant client device 104b to allow the merchant to verify the identity of the user.) 
With respect to claim 5, the combination of Davis and Hoffman teaches all of the limitations of claim 1 above; Davis further teaches, wherein history information related to the verification devices used by users in the past is associated with each user and included in the user information stored by the storage (Para. 0135, the transaction history of the user, including when the user visits the merchant and the goods that are purchased, can be stored and accessed by the server.),
the first processor selects a user who has used the verification device in the past from among users located in the selected usage facility or users in the vicinity of the verification device in the selected usage facility (Para. 0131, the network application 540 can identify the user in an image captured by a first image capture device (e.g., at an ordering window or at a location within a specific distance of the checkout location) to determine that the user is likely going to purchase a product based on the user's prior purchases at the checkout location.), and
the transmitter acquires biometric data associated with users who have used the selected verification device in the past from the user information, and transmits this data via the communication network to the verification device where the biometric verification is to be performed (Para. 0049, the server device(s) 106 can obtain images of the selected users from the corresponding user accounts to send to the merchant client device 104 b. The images of the selected users may be profile images or other images that the selected users have previously uploaded to the server device(s).).
With respect to claim 6, the combination of Davis and Hoffman teaches all of the limitations of claim 1 above; Davis further teaches, wherein the storage stores device information in which a user's usage status is included in association with each verification device (Para. 0127, the status manager 532 can track the status of users (e.g., users, merchants) of the client applications and/or the client devices. The status manager 532 can identify when a user is logged into the client application, when a user is active on the client application, or when a client device associated with a user or user account is online or active. The status manager 532 can also send indications (such as push notifications) to the client application to notify the client application of the status of users, device, messages, or payments.), and 
the transmitter transmits the biometric data acquired from the user information on the basis of the usage status of the verification device (Para. 0129, the user profile database 536 can store information about the user for maintaining and displaying in a visible user profile for the user. The user profile database 536 can also communicate with the communication manager 530 to send images of users to the merchant client device in connection with determining the identity of a user.).

With respect to claim 2, Davis teaches a verification system for performing biometric verification with a verification device in a usage facility (Para. 0007), said verification system comprising a server and a verification device (Para. 0030, FIG. 1, the payment system 100 allows the merchant client device 104b associated with the merchant to communicate with server device(s) 106 via a network 108.), 
the server comprising:
a storage that stores user information in which biometric data for identifying individuals has been preset in association with each user (Para. 0024, Para. 0129-0130, the network application 504 can also include a user profile database 536. The user profile database 536 can also communicate with the communication manager 530 to send images of users to the merchant client device in connection with determining the identity of a user.);
a first processor configured  to select a user in the vicinity of the verification device from among the plurality of users included in the user information, when a user terminal in the possession of a user in the vicinity of a verification device in the usage facility is connected with a communication network so as to allow the exchange of information (Para. 0043-0044, the server device(s) can use device connection information from a plurality of wireless device (e.g. Bluetooth devices or wireless network devices) to determine that one or more users are at or near the location of the merchant. Identifying registered users at or near the location of the merchant narrows the number of candidates from which the server device(s) 106 can identify the user.); and
a transmitter that acquires biometric data associated with the selected user from the user information and transmits this data via the communication network from the server to the verification device in the usage facility where the biometric verification is to be performed on the verification device (Para. 0033, in an embodiment the merchant client device 104b is able to process the captured images of users at an in-store checkout location for identifying users without sending image data to the server device(s) 106. Para. 0047, after identifying the users located at the merchant's location using location data from corresponding user devices (or within a defined geographic area surrounding the merchant location), the server device(s) 106 access user accounts of the identified users via the social networking system to obtain one or more images (acquires biometric data) of the identified users. Paras. 0049 and 0052, the server device(s) 106 can select one or more users located at the merchant's location and send 212 images of the selected users to the merchant client device (transmits this data via the communication network) to allow the merchant to verify the identity of the user on the merchant client device.), and
the verification device comprising:
a receiver that receives biometric data associated with the user selected by the first processor from the server via the communication network (Para. 0049, the server device(s) 106 can select one or more users located at the merchant's location and send images of the selected users to the merchant client device 104b to allow the merchant to verify the identity of the user); and
a sensor that acquires biometric data about the user in the vicinity of the verification device (Para. 0039, the merchant client device 104b can include an image capture device that is part of, or in communication with, the merchant client device 104b. Para. 0107, the merchant client device 104b also includes one or more image capture devices 508 to capture the images of users in the checkout location.).

Davis does not explicitly teach a second processor configured to perform biometric verification by comparing the biometric data received by the receiver with the biometric data acquired by the sensor, wherein, if the biometric verification is performed successfully, the verification device displays user preference over a product based on the user information to the user.
However, Hoffman teaches a second processor configured to perform biometric verification by comparing the biometric data received by the receiver with the biometric data acquired by the sensor ((Para. 0097, Biometric input is gathered using a biometric sensor. Para. 0228, the Identicator compares a user's bid biometric sample with previously stored biometric samples from registered users. Para. 0233, local Identicator servers store subsets of the entire set of biometric samples and digital certificates registered for use for comparing the biometric sample data.) , wherein, if the biometric verification is performed successfully, the verification device displays user preference over a product based on the user information to the user. (Para. 0185, upon the Identicator's successful identification of the user from their bid biometric, other embodiments of Execution Commands 52 governing electronic transmission access include permitting the user to access their health insurance account and validate their benefits to a health-care provider prior to being admitted to a hospital, to access their pre-paid entertainment account, to access their video club account and validate to a merchant their eligibility to rent videos under their pre-paid membership.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Davis to include  a second processor configured to perform biometric verification by comparing the biometric data received by the receiver with the biometric data acquired by the sensor, wherein, if the biometric verification is performed successfully, the verification device displays user preference over a product based on the user information to the user, as taught by Hoffman, in order for the transaction database to provide storage for a transaction history for users and merchants (Davis, para. 0141).

With respect to claim 3, Davis teaches a verification system for performing biometric verification with a verification device within a usage facility (Para. 0007, systems and methods to allow users to easily and efficiently engage in secure in-store electronic payment transactions with merchants), said verification system comprising a server and a verification device (Para. 0030, FIG. 1, the payment system 100 allows the merchant client device 104b associated with the merchant to communicate with server device(s) 106 via a network 108.), 
the server comprising:
a storage that stores user information in which biometric data for identifying individuals has been preset in association with each user (Para. 0024, Para. 0129-0130, the network application 504 can also include a user profile database 536. The user profile database 536 can also communicate with the communication manager 530 to send images of users to the merchant client device in connection with determining the identity of a user.);
a first processor configured  to select a user located in the usage facility from among the users included in the user information, when a user terminal in the possession of user who has entered a facility area corresponding to the usage facility is connected with a communication network so as to allow the exchange of information, and selects a user in the vicinity of the verification device from among the previously selected users located in the usage facility, when a user terminal in the possession of a user who has entered a device area corresponding to a verification device in the usage facility is connected with a communication network so as to allow the exchange of information (Para. 0043-0044, the server device(s) can use device connection information from a plurality of wireless device (e.g. Bluetooth devices or wireless network devices) to determine that one or more users are at or near the location of the merchant. Identifying registered users at or near the location of the merchant narrows the number of candidates from which the server device(s) 106 can identify the user. Para. 0020-0022, the payment system identifies a user at an in-store checkout location using facial recognition technology. One or more embodiments of the payment system use location information to reduce the number of images analyzed during the facial recognition process.); and
a transmitter that acquires biometric data associated with the user selected by the first processor from the user information and transmits this data via the communication network from the server to the verification device in the usage facility where the biometric verification is to be performed on the verification device (Para. 0033, in an embodiment the merchant client device 104b is able to process the captured images of users at an in-store checkout location for identifying users without sending image data to the server device(s) 106. Para. 0047, after identifying the users located at the merchant's location using location data from corresponding user devices (or within a defined geographic area surrounding the merchant location), the server device(s) 106 access user accounts of the identified users via the social networking system to obtain one or more images (acquires biometric data) of the identified users. Paras. 0049 and 0052, the server device(s) 106 can select one or more users located at the merchant's location and send 212 images of the selected users to the merchant client device (transmits this data via the communication network) to allow the merchant to verify the identity of the user on the merchant client device.), and
the verification device comprising:
a receiver that receives biometric data associated with the user selected by the first processor from the server via the communication network (Para. 0049, the server device(s) 106 can select one or more users located at the merchant's location and send images of the selected users to the merchant client device 104b to allow the merchant to verify the identity of the user); and
a sensor that acquires biometric data about the user in the vicinity of the verification device (Para. 0039, the merchant client device 104b can include an image capture device that is part of, or in communication with, the merchant client device 104b. Para. 0107, the merchant client device 104b also includes one or more image capture devices 508 to capture the images of users in the checkout location.).

Davis does not explicitly teach a second processor configured to perform biometric verification by comparing the biometric data received by the receiver with the biometric data acquired by the sensor, wherein, if the biometric verification is performed successfully, the verification device displays user preference over a product based on the user information to the user.
However, Hoffman teaches a second processor configured to perform biometric verification by comparing the biometric data received by the receiver with the biometric data acquired by the sensor (Para. 0097, Biometric input is gathered using a biometric sensor. Para. 0228, the Identicator compares a user's bid biometric sample with previously stored biometric samples from registered users. Para. 0233, local Identicator servers store subsets of the entire set of biometric samples and digital certificates registered for use for comparing the biometric sample data.) , wherein, if the biometric verification is performed successfully, the verification device displays user preference over a product based on the user information to the user. (Para. 0185, upon the Identicator's successful identification of the user from their bid biometric, other embodiments of Execution Commands 52 governing electronic transmission access include permitting the user to access their health insurance account and validate their benefits to a health-care provider prior to being admitted to a hospital, to access their pre-paid entertainment account, to access their video club account and validate to a merchant their eligibility to rent videos under their pre-paid membership.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Davis to include  a second processor configured to perform biometric verification by comparing the biometric data received by the receiver with the biometric data acquired by the sensor, wherein, if the biometric verification is performed successfully, the verification device displays user preference over a product based on the user information to the user, as taught by Hoffman, in order for the transaction database to provide storage for a transaction history for users and merchants (Davis, para. 0141).

With respect to claim 7, Davis teaches a server management system, comprising: 
a storage that stores user information in which biometric data for identifying individuals has been preset in association with each user (Para. 0024, Para. 0129-0130, the user profile database 536 can also communicate with the communication manager 530 to send images of users to the merchant client device in connection with determining the identity of a user.);
a processor configured  to select a user located in the usage facility from among the plurality of users included in the user information, when a user terminal in the possession of a user who has entered the usage facility is connected with a communication network so as to allow the exchange of information (Para. 0043-0044, the server device(s) 106 can compare the obtained user device location data to the location of the merchant to determine that one or more users are at or near the location of the merchant. Alternatively, the server device can use device connection information from a plurality of wireless device to determine that one or more users are at, or near, the location of the merchant. Identifying registered users at or near the location of the merchant narrows the number of candidates from which the server device(s) 106 can identify the user.); and
a transmitter that acquires biometric data associated with the selected user from the user information and transmits this data via the communication network from the server to a verification device in the usage facility where the biometric verification is to be performed on the verification device (Para. 0033, in an embodiment the merchant client device 104b is able to process the captured images of users at an in-store checkout location for identifying users without sending image data to the server device(s) 106. Para. 0047, after identifying the users located at the merchant's location using location data from corresponding user devices (or within a defined geographic area surrounding the merchant location), the server device(s) 106 access user accounts of the identified users via the social networking system to obtain one or more images of the identified users.).

Davis does not explicitly teach wherein, if the biometric verification is performed successfully, the verification device displays user preference over a product based on the user information to the user.
However, Hoffman teaches wherein, if the biometric verification is performed successfully, the verification device displays user preference over a product based on the user information to the user. (Para. 0097, Biometric input is gathered using a biometric sensor. Para. 0228, the Identicator compares a user's bid biometric sample with previously stored biometric samples from registered users. Para. 0233, local Identicator servers store subsets of the entire set of biometric samples and digital certificates registered for use for comparing the biometric sample data. Para. 0185, upon the Identicator's successful identification of the user from their bid biometric, other embodiments of Execution Commands 52 governing electronic transmission access include permitting the user to access their health insurance account and validate their benefits to a health-care provider prior to being admitted to a hospital, to access their pre-paid entertainment account, to access their video club account and validate to a merchant their eligibility to rent videos under their pre-paid membership.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Davis to wherein, if the biometric verification is performed successfully, the verification device displays user preference over a product based on the user information to the user, as taught by Hoffman, in order for the transaction database to provide storage for a transaction history for users and merchants (Davis, para. 0141).


With respect to claim 8, Davis teaches a server management system, comprising:
a storage that stores user information in which biometric data for identifying individuals has been preset in association with each user (Para. 0024, Para. 0129-0130, the network application 504 can also include a user profile database 536. The user profile database 536 can also communicate with the communication manager 530 to send images of users to the merchant client device in connection with determining the identity of a user.);
a processor configured  to select a user in the vicinity of a verification device from among users included in the user information, when a user terminal in the possession of a user in the vicinity of a verification device in the usage facility is connected with a communication network so as to allow the exchange of information (Para. 0043-0044, the server device(s) can use device connection information from a plurality of wireless device (e.g. Bluetooth devices or wireless network devices) to determine that one or more users are at or near the location of the merchant. Identifying registered users at or near the location of the merchant narrows the number of candidates from which the server device(s) 106 can identify the user.); and
a transmitter that acquires biometric data associated with the selected user from the user information and transmits this data via the communication network from a server to the verification device in the usage facility where the biometric verification is to be performed on the verification device (Para. 0033, in an embodiment the merchant client device 104b is able to process the captured images of users at an in-store checkout location for identifying users without sending image data to the server device(s) 106. Para. 0047, after identifying the users located at the merchant's location using location data from corresponding user devices (or within a defined geographic area surrounding the merchant location), the server device(s) 106 access user accounts of the identified users via the social networking system to obtain one or more images of the identified users.).
Davis does not explicitly teach wherein, if the biometric verification is performed successfully, the verification device displays user preference over a product based on the user information to the user.
However, Hoffman teaches wherein, if the biometric verification is performed successfully, the verification device displays user preference over a product based on the user information to the user. (Para. 0097, Biometric input is gathered using a biometric sensor. Para. 0228, the Identicator compares a user's bid biometric sample with previously stored biometric samples from registered users. Para. 0233, local Identicator servers store subsets of the entire set of biometric samples and digital certificates registered for use for comparing the biometric sample data. Para. 0185, upon the Identicator's successful identification of the user from their bid biometric, other embodiments of Execution Commands 52 governing electronic transmission access include permitting the user to access their health insurance account and validate their benefits to a health-care provider prior to being admitted to a hospital, to access their pre-paid entertainment account, to access their video club account and validate to a merchant their eligibility to rent videos under their pre-paid membership.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Davis to wherein, if the biometric verification is performed successfully, the verification device displays user preference over a product based on the user information to the user, as taught by Hoffman, in order for the transaction database to provide storage for a transaction history for users and merchants (Davis, para. 0141).

With respect to claim 9, Davis teaches a server management system, comprising:
a storage that stores user information in which biometric data for identifying individuals has been preset in association with each user (Para. 0024, Para. 0129-0130, the network application 504 can also include a user profile database 536. The user profile database 536 can also communicate with the communication manager 530 to send images of users to the merchant client device in connection with determining the identity of a user.);
a processor configured  to select a user located in the usage facility from among the users included in the user information, when a user terminal in the possession of user who has entered a facility area corresponding to the usage facility is connected with a communication network so as to allow the exchange of information, and selects a user in the vicinity of a verification device from among the previously selected users located in the usage facility, when a user terminal in the possession of a user who has entered a device area corresponding to a verification device in the usage facility is connected with a communication network so as to allow the exchange of information; (Para. 0043-0044, the server device(s) can use device connection information from a plurality of wireless device (e.g. Bluetooth devices or wireless network devices) to determine that one or more users are at or near the location of the merchant. Identifying registered users at or near the location of the merchant narrows the number of candidates from which the server device(s) 106 can identify the user. Para. 0020-0022, the payment system identifies a user at an in-store checkout location using facial recognition technology. One or more embodiments of the payment system use location information to reduce the number of images analyzed during the facial recognition process.); and 
a transmitter that acquires biometric data associated with the user in the vicinity of the selected verification device from the user information and transmits this data via the communication network from a server to the verification device where the biometric verification is to be performed on the verification device. (Para. 0033, the image capture device 112 can include a digital camera for capturing digital video or digital images of users at an in-store checkout location. The merchant client device 104b can send a captured image of a user to the server device(s) 106 for identifying the users. Alternatively, one or more embodiments of the merchant client device 104b is able to process the captured images for identifying users without sending image data to the server device(s) 106.)
Davis does not explicitly teach wherein, if the biometric verification is performed successfully, the verification device displays user preference over a product based on the user information to the user.
However, Hoffman teaches wherein, if the biometric verification is performed successfully, the verification device displays user preference over a product based on the user information to the user. (Para. 0097, Biometric input is gathered using a biometric sensor. Para. 0228, the Identicator compares a user's bid biometric sample with previously stored biometric samples from registered users. Para. 0233, local Identicator servers store subsets of the entire set of biometric samples and digital certificates registered for use for comparing the biometric sample data. Para. 0185, upon the Identicator's successful identification of the user from their bid biometric, other embodiments of Execution Commands 52 governing electronic transmission access include permitting the user to access their health insurance account and validate their benefits to a health-care provider prior to being admitted to a hospital, to access their pre-paid entertainment account, to access their video club account and validate to a merchant their eligibility to rent videos under their pre-paid membership.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Davis to wherein, if the biometric verification is performed successfully, the verification device displays user preference over a product based on the user information to the user, as taught by Hoffman, in order for the transaction database to provide storage for a transaction history for users and merchants (Davis, para. 0141).

Response to Arguments
After careful review of Applicant’s remarks/arguments filed on 28 April 2022, and 02 June 2022, the Applicant’s amendments have been entered. Applicant’s arguments with respect to claims 1-9 have been fully considered.

With regard to claim interpretation under Claim Rejections - 35 USC § 112(f)
Applicant has amended claims 1 -9 such that claims 1-9 no longer invoke interpretation under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
Applicant's amendments have been entered. The claims are no longer interpreted under 35 USC 112(f). 

With regard to claim interpretation under Claim Rejections - 35 USC § 101
Applicant argues that the claims have been amended in a manner believed to overcome the rejection based on the Examiner Interview.
Applicant's amendments have been entered. However, the rejection is maintained for the reasons stated in the above Office Action.

With regard to claim rejections under Claim Rejections - 35 USC § 102
Applicant argues that the claims have been amended in a manner believed to overcome the rejection based on the Examiner Interview.
Applicant's amendments have been entered, and the rejection is withdrawn.
However,  upon further consideration, a new ground of rejection is made under 35 USC 103 in view of Davis in view of Hoffman.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dabiri (2013/0054336)  teaches a vending machine with biometric verification capabilities. The memory of the system can be used to restrict products to users based on age or other features. The system can also store user product preferences for marketing purposes.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450. The examiner can normally be reached Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C JOHNSON/               Examiner, Art Unit 3682                                                                                                                                                                                         
/WASEEM ASHRAF/               Supervisory Patent Examiner, Art Unit 3682